Citation Nr: 0716246	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left ankle 
disorder.

2. Entitlement to service connection for a right ankle 
disorder.

3. Entitlement to service connection for a bilateral leg 
disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.

The veteran indicated in a written statement accompanying her 
August 2003 claim that she has pain in her upper and lower 
back, legs, and ankles due to an in-service injury.  The 
Board observes that the issue of entitlement to service 
connection for an upper back disorder has not yet been 
adjudicated by the RO.  As such, this issue is referred for 
consideration.

The issue of entitlement to service connection for a left 
ankle disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that a right 
ankle disorder was manifested during the veteran's active 
duty service or that the veteran has a current right ankle 
disorder that is otherwise related to service.

2. The evidence of record does not demonstrate that a 
bilateral leg disorder was manifested during the veteran's 
active duty service or that the veteran has a current 
bilateral leg disorder that is otherwise related to service.
3. The evidence of record does not demonstrate that a low 
back disorder was manifested during the veteran's active duty 
service or that the veteran has a current low back disorder 
that is otherwise related to service.

4. The evidence of record does not demonstrate that the 
veteran currently has degenerative joint disease that is 
otherwise related to service.


CONCLUSIONS OF LAW

1. A right ankle disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

2. A bilateral leg disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

3. A low back disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

4. Degenerative joint disease was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, a February 2005 
letter informed her of the information and evidence necessary 
to warrant entitlement to the benefit sought.  The February 
2005 letter and a November 2003 letter also advised her of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the November 2003 letter expressly, and the February 
2005 letter essentially, notified the veteran of the need to 
submit any pertinent evidence in her possession.  

The Board observes that the November 2003 letter, which 
provided notice regarding VCAA elements (2) through (4), was 
sent to the veteran prior to the February 2004 rating 
decision.  Thus, VCAA notice regarding these elements was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the February 2005 letter, which provided VCAA notice 
regarding what evidence and information was necessary to 
substantiate the veteran's claims, was not sent until after 
the initial rating decision.  To the extent that the notice 
was not given prior to the initial adjudication of the claims 
in accordance with Pelegrini II, the Board finds that any 
timing defect was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In this regard, the Board observes 
that the notice provided to the veteran in February 2005 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided 
the veteran was provided ample opportunity to submit 
additional evidence and argument in support of her claims.  

Moreover, the Board notes that a June 2005 written statement 
by the veteran's accredited representative states that 
"[s]ervice connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service."  The Board finds that the content of 
this statement demonstrates that the veteran, through her 
representative, had actual knowledge of what the evidence 
must show to support a claim for service connection.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  See also Sanders v. Nicholson, No. 06-7001, U.S. 
Fed. Cir. (May 15, 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board notes that the veteran was not provided 
such notice.  However, the Board has concluded that the 
preponderance of the evidence is against her claims regarding 
a right ankle disorder, a low back disorder, a bilateral leg 
disorder, and degenerative joint disease.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are private treatment records from Dr. Bonaum.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim.  

A VA examination was not provided in conjunction with the 
veteran's claims on appeal, and the Board notes that the 
evidence of record does not warrant one with respect to her 
claims of service connection for a right ankle disorder, a 
low back disorder, a bilateral leg disorder, and degenerative 
joint disease because there is sufficient competent medical 
evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the 
veteran's claims of service connection for a right ankle 
disorder, a bilateral leg disorder and degenerative joint 
disease, the Board observes that there is no competent 
evidence of a current disability.  Furthermore, although 
there is competent evidence of a low back disorder, there is 
nothing in the record, other than the veteran's own lay 
statements, that suggests a link between her low back 
disorder and military service.  In light of the absence of 
any evidence of in-service low back injuries or complaints or 
competent evidence suggesting a link between her current 
disability and service, VA is not required to provide her 
with a VA examination in conjunction with this claim.  
Similarly, without evidence of a current disability, the 
veteran has not met the McLendon requirements to warrant a VA 
examination for her claims regarding a bilateral leg disorder 
and degenerative joint disease.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that she is entitled to service 
connection for a right ankle disorder, a bilateral leg 
disorder, a low back disorder, and degenerative joint 
disease.  In her August 2003 claim for compensation, the 
veteran asserts that the constant repetitive motion of basic 
training and maneuvers led to an injury during service which 
necessitated the use of special orthopedic shoes.  She states 
that these shoes eased pain she experienced in her ankles, 
legs, and lower back.  Additionally, she indicates that she 
was diagnosed with degenerative joint disease during service 
related to this ankle, leg, and low back pain, and that she 
was discharged before this medical condition was resolved.  
She contends that she continued to experience pain and 
discomfort after service up through the present.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as arthritis 
(degenerative joint disease), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

I. Bilateral Leg Disorder and Right Ankle Disorder

As mentioned above, the veteran contends that she has a 
current right ankle disorder and a bilateral leg disorder 
that are related to service.  However, a review of the 
veteran's post-service medical records fails to reveal any 
currently diagnosed right ankle or leg disorder.  The only 
complaints of record regarding the veteran's ankles and legs 
is an August 2003 VA primary care note which indicates that 
the veteran complained of joint pain in the ankles and 
occasional joint pain in the knees.  Upon examination, the 
veteran was able to perform a deep knee bend within normal 
limits with complaints of pain; a straight leg raise test was 
negative, and the veteran had decreased range of motion in 
the knees with complaints of pain.  With respect to her 
ankles, she was noted as having full range of motion in the 
ankles without complaints of pain and her heel-toe walk was 
within normal limits (although the examiner indicated that 
there was poor effort due to pain).  The diagnosis provided 
is multiple joint pain.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

In the present case, the evidence does not support a finding 
that the veteran has a current right ankle or bilateral leg 
disorder.  The Board notes that pain is not, in and of 
itself, a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the August 2003 diagnosis of joint pain is 
insufficient evidence of a current disability.  As there is 
no evidence of a current disability, service connection for a 
right ankle disorder and a bilateral leg disorder must be 
denied.

As a final note, the Board acknowledges that an April 1975 
orthopedic service medical record indicates that a tomogram 
of the veteran's right foot was suggestive of narrowed joint 
space and provided a diagnosis of early degenerative joint 
disease.  However, there has been no treatment for any 
degenerative joint disease of the right foot/ankle since 
service, nor is there any evidence, X-ray or otherwise, of 
record which demonstrates that the veteran has a current 
right ankle disability.  Unfortunately, service connection 
cannot be granted based solely on evidence of an in-service 
disability; there must be evidence that such disability is 
chronic and currently diagnosed.

II. Degenerative Joint Disease 

The veteran asserts that her service medical records show 
that she was diagnosed with degenerative joint disease during 
service, and as such, that she is entitled to service 
connection for this disease.  A review of the veteran's 
service medical records reveals that she presented in January 
1975 with concerns regarding a bump on her right foot.  The 
walk-in clinic note indicates that the veteran complained of 
discomfort for the past three days while wearing shoes.  The 
veteran was sent for an orthopedic evaluation at which time 
ripple soles were prescribed.  A February 1975 orthopedic 
clinical record indicates that the veteran had good relief 
from the ripple soles.  Films of the veteran's left foot were 
normal, and the diagnosis provided is a calcaneonavicular 
condition of the left foot with secondary degenerative joint 
disease, navicular joints and tenosynovitis secondary to 
spurring.  A January 1975 X-ray report indicates that both of 
the veteran's feet are absent for any significant 
abnormalities.  Additionally, a tomogram of the 
calcaneonavicular area of the veteran's right foot failed to 
reveal a bony bridge.  The diagnosis of degenerative joint 
disease of the talonavicular and naviculocuneform joints is 
repeated in an April 1975 orthopedic clinical record.  The 
veteran's September 1975 separation examination does not 
indicate that she has degenerative joint disease; however, 
the Board observes that the veteran self-reported a history 
of swollen or painful joints, foot trouble, arthritis, and a 
bone, joint, or other deformity.

Following service, there is no evidence of any complaints 
related to this in-service foot/ankle problem.  An August 
2003 X-ray of the veteran's left ankle revealed no evidence 
of a recent bony trauma.  Additionally, the joint spaces were 
noted as being well maintained.  No degenerative joint 
disease is noted.

As above, the Board finds that the competent evidence of 
record does not demonstrate that the veteran has a current 
diagnosis of degenerative joint disease related to her in-
service event/diagnosis.  Although the record contains 
competent evidence of mild degenerative arthritis of both 
hips, the Board notes that the veteran's initial claim makes 
no mention of involvement of the hips.  Thus, these findings 
are irrelevant to her claim.  Although the veteran was 
diagnosed with degenerative joint disease in service, her in-
service X-rays and tomogram were negative for any evidence of 
arthritic changes.  Thus, the conclusions of the orthopedic 
clinic were not supported or confirmed by the objective 
medical evidence of record.

Unfortunately, in the absence of any evidence of a current 
disability, service connection for degenerative joint disease 
must be denied.  See Degmetich, supra; Brammer, supra.  The 
Board acknowledges the veteran's own statements that she was 
diagnosed with degenerative joint disease in service and that 
she continues to have it.  However, while the veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, she is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which indicates that the veteran does not 
currently have degenerative joint disease of the feet or 
ankles.  

III. Low Back Disorder

As mentioned above, the veteran contends that she has a 
current low back disorder that is related to in-service 
complaints.  However, a review of the veteran's service 
medical records reveals no complaints of back pain during 
service.  The Board acknowledges that there are numerous 
records documenting her foot and ankle complaints; however, 
there is no mention of this pain extending into her back.  
Additionally, the veteran did not indicate any back problems 
at her September 1975 separation examination, and the 
examination report is negative for any clinical findings of a 
chronic low back disorder.  The Board finds this lack of in-
service complaints, diagnosis, or treatment for low back 
complaints weighs against the veteran's claim that any 
current low back disorder is related to service.  

In addition to the absence of evidence of a low back disorder 
during service, there is no medical evidence of any low back 
disorder for twenty-three years following service separation.  
In this regard, the Board notes that an August 1998 private 
spine series revealed degenerative disc disease at L3-L4 
associated with degenerative changes and mild levoscoliosis 
deformity of the lumbar spine.  The Board finds that this 
significant lapse in time between the veteran's active 
service and the first evidence of a diagnosis of a low back 
disorder weighs against the veteran's claim that her current 
low back disorder is related to service.  The Board may, and 
will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Finally, the Board observes that the record contains private 
medical records from Dr. Bonaum show continued treatment for 
functional musculoskeletal back pain through August 2003.  
However, none of these records provides an etiological 
opinion linking the veteran's low back disorder(s) to 
military service.  See 38 C.F.R. § 3.303.  

The Board acknowledges the veteran's own statements that her 
current low back disorder is related to service, and more 
specifically, to her in-service foot/ankle problems.  
However, as previously noted above, the veteran, as a 
layperson, is not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu, supra.  

With consideration of the lack of in-service evidence of a 
low back problems, the length of time following service prior 
to a recorded diagnosis of a low back disorder, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against this claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for degenerative joint 
disease is denied.


REMAND

As mentioned numerous times above, the veteran is seeking 
service connection for a left ankle disorder, originally 
claimed as ankle pain, which she asserts was incurred during 
service.  The Board has already discussed some of the 
veteran's service medical records in the above decision; 
however, a review of this evidence is necessary to explain 
why the Board concludes there is a need for further 
development on the issue of service connection for a left 
ankle disorder.

Pertinent to the veteran's claim of service connection for a 
left ankle disorder is a February 1975 service medical record 
which indicates that she has a calcaneonavicular disorder of 
the left foot/ankle with degenerative joint disease of the 
navicular joints and tenosynovitis secondary to spurring.  
Also of record is an August 2003 VA X-ray report which 
indicates that the veteran's left ankle has a well-defined 
calcaneal plantar spur consistent with degenerative 
enthesopathy.

According to Dorland's Illustrated Medical Dictionary 1865 
(30th ed. 2003), tenosynovitis is an inflammation of a tendon 
sheath.  Enthesopathy is defined as a disorder of the 
muscular or tendinous attachment to the bone.  Id. at 622 
(emphasis added).  The evidence thus demonstrates that the 
veteran had an in-service diagnosis of a tendinous disorder 
secondary to spurring and that she has a current diagnosis of 
a calcaneal spur consistent with a tendinous disorder.  
However, the Board also observes that there is a twenty-eight 
year lapse between the veteran's active duty service and the 
current diagnosis with no additional evidence, other than the 
veteran's own statements, of chronicity.  Therefore, the 
Board is of the opinion that a VA examination and opinion is 
necessary to determine whether the veteran's current 
calcaneal plantar spur consistent with degenerative 
enthesopathy of the left ankle is related to her in-service 
diagnosis of left ankle tenosynovitis secondary to spurring.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions).

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for a 
left ankle disorder.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any current left ankle disability, 
including any disorders of the tendon such 
as a calcaneal plantar spur consistent 
with degenerative enthesopathy.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
whether the veteran has a current left 
ankle disability, including any disorders 
of the tendon, and provide an opinion as 
to whether any such disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the veteran's military service, 
including the February 1975 diagnosis of 
tenosynovitis secondary to spurring.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a left 
ankle disability that is related to her 
military service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.
3. Readjudicate the veteran's claim of 
entitlement to service connection for left 
ankle disorder with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


